Dear Secretary Carnahan:
You have submitted a proposed fair ballot language statement for the initiative petition relating to renewable energy. The fair ballot language statement, prepared pursuant to Section 116.025, RSMo, is as follows:
  A "yes" vote will amend Missouri law to require investor-owned electric utilities to generate or purchase electricity from renewable energy sources such as solar, wind, biomass (including ethanol) and hydropower. The required renewable energy sources must equal the following percentages of retail sales:
  • 2% by 2011
  • 5% by 2014
  • 10% by 2018
  • 15% by 2021.
  Of the total renewable energy sources required to be sold, at least 2% shall be solar sources. Also, any rate increase to consumers resulting from this measure must be no more than 1%. *Page 2
  A "no" vote will not require Missouri's investor-owned electric utilities to generate or purchase electricity from renewable energy sources.
  This measure will not have an impact on taxes.
Pursuant to Section 116.025, we approve the legal content and form of the proposed fair ballot language statement.
Because our review of the fair ballot language statement is mandated by statute, no action we take with respect to such review should be construed as an endorsement of the initiative petition, nor as the expression of any view regarding the objectives of its proponents.
Very truly yours,
_________________________ Jeremiah W. (Jay) Nixon Attorney General *Page 1